IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT JACKSON



STATE OF TENNESSEE,                       )
                                          )
       Appellee,                          ) C. C. A. NO. 02C01-9712-CC-00477
                                          )
vs.                                       ) HARDEMAN COUNTY
                                          )
JOHNNIE O. HOWARD,

       Appellant.
                                          ) No. 6086
                                          )
                                          )
                                                           FILED
                                                            February 3, 1999

                                                           Cecil Crowson, Jr.
                                          ORDER            Appellate C ourt Clerk




              This matter is before the Court upon the state’s motion to affirm the trial

court judgment by order pursuant to Rule 20, Rules of the Court of Criminal Appeals.

The appellant is appealing the sentence imposed by the trial court upon his guilty plea

to DUI, third offense. The court imposed a sentence of 11 months and 29 days on the

present offense, ordering the appellant to serve 120 days and suspending the balance.

The appellant argues on appeal that the trial court improperly enhanced his sentence

pursuant to T.C.A. § 55-10-403(a)(1) because the state failed to prove that the

appellant was advised during his prior guilty pleas that those convictions could be used

to enhance future sentences. This is the only issue raised on appeal.



              The record reflects that the appellant pled guilty to DUI in 1990 and again

in 1992. These judgments are valid on their face. The appellant’s attack in this case

would necessarily involve investigation beyond the face of the judgment. An appellant

may not collaterally attack a facially valid judgment in a subsequent proceeding in which

the challenged conviction is used to enhance punishment. State v. McClintock, 732

S.W.2d 268 (Tenn. 1987); State v. Cottrell, 868 S.W.2d 673 (Tenn. Crim. App. 1992).

The appellant’s issue is without merit.



              Accordingly, the state’s motion is granted. It is, therefore, ORDERED that

the trial court judgment is affirmed in accordance with Rule 20, Rules of the Court of
Criminal Appeals. Costs of this appeal shall be assessed to the appellant.




                                        _______________________________
                                        JOHN EVERETT WILLIAMS, JUDGE



                                        _______________________________
                                        DAVID G. HAYES, JUDGE



                                        _______________________________
                                        JOE G. RILEY, JUDGE




                                           2